Citation Nr: 1209983	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating prior to September 4, 2007, and a rating greater than 10 percent from September 4, 2007, forward, for hemorrhoids.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from January 1964 to July 1967 and June 1975 to April 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids never result in anemia or fissure, and prior to September 4, 2007, they did not result in redundant tissue or irreducibility and did not frequently recur.  

2.  Hypertension did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to September 4, 2007, and a rating greater than 10 percent from September 4, 2007, forward for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

2.  The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

For historical purposes, it is noted that service connection was established for hemorrhoids by the RO in a May 1978 decision.  A noncompensable evaluation was assigned based on a review of the relevant contemporaneous evidence of record.  In April 2006, the RO received a claim of increased rating.  A 10 percent rating was ultimately granted, effective September 4, 2007.  The Veteran claims that a compensable rating is warranted throughout the appellate period.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hemorrhoids are rated under Diagnostic Code (DC) 7336.  DC 7336 provides a noncompensable rating for mild or moderate hemorrhoids, a 10 percent rating for hemorrhoids that are large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences, and a 20 percent rating for hemorrhoids with persistent bleeding and secondary anemia or with fissures. 

A January 2006 VA treatment record indicates that rectal examination revealed normal sphincter tone and no mass.  A February 2006 VA treatment record reflects the Veteran's history of mild hemorrhoid bleeding over the previous couple of weeks.  

A July 2006 VA examination record reflects the Veteran's history of bleeding on toilet paper and in the bowl two to three times a week.  He reported that the last thrombosed hemorrhoid occurred more than one year earlier and indicated that he typically noted the appearance of a thrombosed hemorrhoid one to two times a year.  Examination revealed no hemorrhoids and no evidence of fecal leakage, fissures, or anemia.  

A July 2007 statement reflects the Veteran's history that his hemorrhoids bled profusely every time he had a bowel movement.  See Form 9.  

An August 2007 VA examination record reflects the Veteran's history that he had no bleeding or pain unless he skipped taking Metamucil.  He explained that if he skipped taking Metamucil one day, hemorrhoids came out, resulting in pain and bleeding the next day.  He indicated that when the hemorrhoids "come out," they are approximately the size of the distal phalanx of the little finger.  He reported normal sphincter control.  The examiner noted that no hemorrhoids were seen or palpable on examination, but he indicated that a finger rectal exam was not very accurate for detecting hemorrhoids.  A colonoscopy was performed which revealed small internal hemorrhoids.  There was no evidence of fecal leakage, anemia, fissures, or bleeding.  

A subsequent August 2007 VA treatment record reflects the Veteran's history of blood on toilet paper.  He indicated that he had had episodes of more significant bleeding but currently only had "very little blood per rectum." 

September 2007 VA treatment records reflect the Veteran's history of rectal pain and bleeding with defecation.  The Veteran reported that his hemorrhoids were "much worse" since undergoing a colonoscopy in August.  The Veteran also reported that the symptoms improved with the daily use of Metamucil, but he indicated that he had not been taking it regularly.  Digital rectal examination revealed a large, left lateral external hemorrhoid which visibly filled on straining.  The Veteran was assessed with hemorrhoids complicated by bleeding and advised to use Metamucil daily and warm water baths.  

A September 2007 VA examination record reflects the Veteran's history of anal itching, pain, bleeding, and swelling with bowel movements.  He also reported fecal leakage once a month with no use of pads.  Examination revealed no evidence of fecal leakage, anemia, prolapse, or fissures.  Sphincter tone was good.  There was a large left lateral external hemorrhoid which visibly filled on straining but no evidence of bleeding.  

A November 2007 VA examination record reflects the Veteran's history of bleeding and painful hemorrhoids since undergoing a colonoscopy in August.  The Veteran reported that he was using Preparation H, but it was not helping.  He also reported using Metamucil.  Examination revealed a large, non-thrombosed hemorrhoid .  No bleeding or other pathology was noted.  

As noted above, the Veteran's hemorrhoids are rated as noncompensable prior to September 4, 2007, and 10 percent from September 4, 2007, forward.  After review of the evidence, the Board finds a compensable rating is not warranted under DC 7336 at any time prior to September 4, 2007.  The Board acknowledges that the evidence dating during this period reflects the Veteran's history of hemorrhoids manifested by bleeding and episodes of thrombosis.  The Board further acknowledges that the Veteran reported that when he has hemorrhoids, they are approximately the size of the distal part of his little finger.  Even assuming the Veteran's histories are competent evidence of large or thrombotic hemorrhoids, the evidence includes no competent evidence that the hemorrhoids are irreducible, that they result in redundant tissue, or that they "frequently recur."  In this case, the record consistently reflects medical findings of at most small hemorrhoids with no findings suggestive of redundant tissue or irreducibility, and the Veteran indicated that the thrombotic episodes occurred at most twice a year and were only "out" if he failed to take Metamucil, which suggests their recurrence was less than "frequent."  Thus, the Board finds the hemorrhoids most nearly approximate the disability picture contemplated by a noncompensable rating for this period.  

Furthermore, the Board finds a rating greater than 10 percent is not warranted at any time from September 4, 2007, forward.  The Board acknowledges that the record reflects the Veteran's history of persistent bleeding as a result of his hemorrhoids.  There is no evidence of secondary anemia or fissures, however; rather, the medical evidence consistently reflects negative findings as to anemia or fissure, and the Veteran has never contended that he has been diagnosed with either condition.  In the absence of evidence of anemia or fissures, a 20 percent rating is not warranted under DC 7336.   

The Board has considered whether any separate ratings are warranted, but finds that no other rating criteria is applicable as no other symptom or condition, not considered in the current rating under DC 7336, has been attributed to the hemorrhoids.  The Board acknowledges that the Veteran has reported fecal leakage.  Medical examination consistently reveals negative findings as to leakage and normal clinical findings with respect to sphincter control, however, and there is no competent evidence that the reported leakage is related to the hemorrhoids.  As such, the Board finds a separate rating is not warranted on that basis.  The Board has also considered whether a higher or separate rating might be warranted based on occupational impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment secondary to the hemorrhoids.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101(Note 1).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The December 1974 enlistment examination record reflects normal clinical findings for the heart, normal blood pressure (130/82), and a negative history as to high or low blood pressure.  The service treatment records do not reflect any diagnoses or histories of hypertension, and an April 1975 examination record reflects normal clinical findings for the heart, a normal blood pressure (122/50), and a negative history as to high or low blood pressure.  The treatment records do reflect elevated blood pressure readings in September 1975 and August 1976:  the September 1975 treatment record reflects a history of headache with nausea and vomiting and a blood pressure reading of 144/92, and the August 1976 treatment record reflects a history of dizziness, sweating, and acute distress that morning, a blood pressure reading of 142/92, and a diagnosis of vagel nasal attack.  No diagnosis of hypertension is rendered or further evaluation ordered on either occasion, however, and the February 1977 separation examination record reflects normal clinical findings for the heart and a normal blood pressure (116/78).  

A March 1978 VA examination record indicates that the Veteran's blood pressure was normal (110/70 and 110/80) and that cardiovascular examination revealed no abnormality.   

A January 2006 VA treatment record reflects a history of hypertension, for which the Veteran had received treatment for 10 years.  After examination, the Veteran was assessed with hypertension.  An April 2006 VA treatment record reflects the Veteran's history of longstanding hypertension which started when he was in the Navy.  

A November 2010 VA examination record reflects the Veteran's history that his blood pressure was elevated on "several occasions" during service.  He reported that he was not started on blood pressure medications until 1985, however, at which time he was in atrial fibrillation with elevated blood pressure.  After examination and review of the claims file, the examiner opined that it was less likely than not that the hypertension was related to service.  The examiner explained that the opinion was based on the fact that the Veteran's blood pressure was normal on multiple examinations, to include the discharge physical.  The examiner added that although the Veteran had mild elevations during service, it was not persistent and did not require treatment until 1985.  

After review of the evidence, the Board finds service connection is not warranted for hypertension because the evidence does not suggest that the currently diagnosed hypertension onset in service or is causally related to service.  Initially, the Board notes that the competent and probative evidence does not suggest that hypertension had its onset in service.  The Board acknowledges that the service treatment records reflect elevated blood pressure readings; however, the competent and probative evidence does not suggest that hypertension onset in service or existed continuously since service.  The service treatment records only depict two elevated blood pressure readings; blood pressure is otherwise normal, to include on separation and the Veteran has reported that hypertension was not diagnosed until 1985, approximately eight years after separation and nine years after the previous finding of elevated blood pressure.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has reported that his hypertension onset in service.  The Veteran has not contended that he had continuously (or even frequently) elevated blood pressure readings from service to 1985 or that he was told by a medical practitioner that his hypertension onset in service, however, and it appears his determination is based solely on the two elevated blood pressure readings in service.  The Veteran is not competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As such, the Board finds the Veteran's opinion that the hypertension onset in service is not competent or probative evidence of an in-service onset.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Furthermore, the record does not contain any competent evidence linking the Veteran's hypertension to service, though it does include a VA examiner's highly probative opinion that the hypertension did not onset in service and is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the Board finds the probative evidence does not suggest that hypertension onset in service or is causally related to service.  Consequently, service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in May 2006.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  With regard to the claim of service connection, VA afforded the Veteran an adequate examination and obtained a probative opinion (i.e. an opinion supported by rationale) as to the etiology of the hypertension.  With regard to the claim of increased rating, VA afforded the Veteran adequate examinations for rating purposes:  the examiners elicited medical histories from the Veteran and conducted the appropriate examination, and the Veteran has not contended that either examination conducted in 2007 was inadequate or that his condition has changed (i.e. worsened) since the September 2007 examination was conducted.  

The Board acknowledges that the 2006 VA examiner did not review the claims file.  The examiner elicited a medical history from the Veteran which was consistent with that contained in the claims folder, however; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1  and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examiner's failure to review the claims file is non-prejudicial.  The Board further acknowledges that the Veteran has contended that the 2006 VA examination was not adequate because no internal examination was done.  It is unclear what the Veteran means by an "internal examination," but review of the record indicates that all necessary findings were reported by the examiner and that the reported findings are consistent with the findings reported by the treatment records and the 2007 VA examination records and the histories provided at the time of the 2006 VA examination.  Thus, although the 2006 examination record is ambiguous as to the nature of the examination, the Board finds it is adequate for rating purposes.  

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A compensable rating prior to September 4, 2007, and a rating greater than 10 percent from September 4, 2007, forward, for hemorrhoids is denied.  

Service connection for hypertension is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


